United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3664
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Cutean C. Curry

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 28, 2018
                              Filed: August 31, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Cutean Curry directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pleaded guilty to drug charges under a plea agreement

         1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
containing an appeal waiver. Curry’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), raising as issues the
reasonableness of Curry’s sentence, the legality of the sentence, possible
prosecutorial misconduct, and possible ineffective assistance of counsel. Curry has
filed a supplemental pro se brief, arguing that enforcing the plea agreement would be
a miscarriage of justice because the indictment did not state a drug quantity, the
district court’s drug-quantity finding was erroneous, and that the wiretaps implicating
him were improperly obtained.

       None of the issues raised in counsel’s Anders brief, or in Curry’s pro se brief,
has merit. The appeal waiver, which Curry entered into voluntarily and knowingly,
prevents him from challenging the reasonableness of his sentence, the validity of the
wiretaps, and the drug-quantity calculation on appeal. See United States v. Andis, 333
F.3d 886, 889–92 (8th Cir. 2003) (en banc) (discussing the enforcement of appeal
waivers). Enforcing the appeal waiver would not “constitute a miscarriage of
justice.” Id. at 894.

       Although the illegal-sentence and prosecutorial-misconduct claims are outside
the scope of the appeal waiver, Curry’s within-Guidelines-range sentence is legal, see
Sun Bear v. United States, 644 F.3d 700, 705 (8th Cir. 2011) (en banc) (explaining
that an unlawful or illegal sentence is one imposed without, or in excess of, statutory
authority), and nothing in the record indicates that there was prosecutorial
misconduct. We do not consider Curry’s ineffective-assistance-of-counsel claims
because this is not an “exceptional” case in which the district court “has [already]
developed a record” on the claims or a “plain miscarriage of justice” would result
from our failure to address them on direct appeal. United States v. Hernandez, 281
F.3d 746, 749 (8th Cir. 2001) (citation omitted). Finally, we conclude that the
unobjected-to failure to charge the drug quantity in the indictment did not result in
error, much less plain error, given that Curry was sentenced to less than the statutory
maximum. See 21 U.S.C. § 841(b)(1)(C) (providing a twenty-year statutory-

                                         -2-
maximum sentence for distributing an unspecified quantity of PCP); United States v.
Smith, 240 F.3d 732, 737 (8th Cir. 2001) (discussing indictment requirements).

       We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and there are no non-frivolous issues for appeal. Accordingly, we affirm
the judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




                                        -3-